        Case 1:17-cv-01216-ABJ Document 56 Filed 01/07/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


SHAY HORSE, et al.
                                            Civil Action No. 17-1216 (ABJ)
                    Plaintiffs,

v.

DISTRICT OF COLUMBIA, et al.

                    Defendants.


                  NOTICE OF SUBSTITUTION OF COUNSEL

      The Clerk shall please enter the appearance of Assistant Attorney General

Rachel Browder as counsel for defendants District of Columbia, Peter Newsham,

Keith Deville, Lamar Greene, Robert Alder, Jeffery Carroll, Paul Nielpling, Michael

Whiteside, Sean Hill, Anthony Alioto, Michael Murphy, Michael Howden, Gregory

Rock, Daniel Thau, Melvin Washington, Dennis Baldwin, Courtney Flash, Timothy

Steffes, Leonard Roccato, Bruce Baskerville, Diane Brooks, Phokham Vongkeo,

Ferney Dennis, Kenneth Parker, Sequita Williams, Joseph Masci, Aulio Angulo,

Donald Bogardus, and Harvy Hinostroza and withdraw the appearance of Amanda J.

Montee in the above-captioned matter.

Dated: January 7, 2019.           Respectfully submitted,

                                  KARL A. RACINE
                                  Attorney General for the District of Columbia

                                  TONI MICHELLE JACKSON
                                  Deputy Attorney General
                                  Public Interest Division
Case 1:17-cv-01216-ABJ Document 56 Filed 01/07/19 Page 2 of 2



                     /s/ Fernando Amarillas
                     FERNANDO AMARILLAS [974858]
                     Chief, Equity Section

                     /s/ Rachel Browder
                     RACHEL BROWDER [1011659]
                     Assistant Attorney General
                     441 Fourth Street, N.W., Suite 630 South
                     Washington, D.C. 20001
                     (202) 807-0368
                     (202) 741-0577 (fax)
                     rachel.browder@dc.gov

                     Counsel for Defendants




                             2
